DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 16, 2022 has been entered and considered by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum et al., U.S. Patent Application Publication 2017/0090571 A1 (hereinafter Bjaerum), in view of Kim et al., U.S. Patent Application Publication 2018/0322908 A1 (hereinafter Kim I), and Yoganandan et al., U.S. Patent Application Publication 2020/0293176 A1 (hereinafter Yoganandan).
Regarding claim 1, Bjaerum teaches a method comprising: displaying, on a touchscreen, a video comprising a video frame (118 FIGS. 1-3, paragraph[0046] of Bjaerum teaches at 304, the method includes generating an ultrasound image from the acquired ultrasound data; for example, the signal data acquired during the method at 302 is then processed and analyzed by the system controller (e.g., such as controller 116 shown in FIG. 1) in order to produce an ultrasound image; the system controller may include an image-processing module that receives the signal data (e.g., image data) acquired at 302 and processes the received image data; for example, the image-processing module may process the ultrasound signals to generate slices or frames of ultrasound information (e.g., ultrasound images) for displaying to the operator; in one example, generating the image may include determining an intensity value for each pixel of a display screen (e.g., touch-sensitive display 118 shown in FIGS. 1-2) based on the received image data (e.g., 2D or 3D ultrasound data); and as such, the ultrasound images may be two-dimensional (2D) or three-dimensional (3D) depending on the mode of ultrasound being used (e.g., color-flow, acoustic radiation force imaging (ARFI), B-mode, A-mode, M-mode, spectral Doppler, acoustic streaming, tissue Doppler module, C-scan, and elastography), and See also at least paragraphs[0044]-[0045], [0047], and [0056] of Bjaerum (i.e., Bjaerum teaches a method for displaying a generated ultrasound image or video on a touch-sensitive display)); 
determining, based on; of the video frame, a region of interest in the video frame; detecting a touch on a region of the touchscreen while the video frame is displayed; and in response to determining that the region of the touchscreen overlaps with the region of interest, generating a haptic response (FIGS. 1-4, paragraph[0065] of Bjaerum teaches as yet another example, adjusting the tactile feedback may include, at 414, adjusting the tactile feedback based on the region within the displayed ultrasound image being touched by the user; as explained previously, a region of interest (ROI) or sample volume may be defined for a displayed image; for example, a user may manually position the ROI or sample volume on the displayed image, or the controller of the imaging system may automatically position or know the desired ROI or sample volume based on user inputs and/or stored image data of the scanned tissue; thus, the ROI or sample volume for the displayed image may be known by the controller; in one embodiment, tactile feedback may be output via the display when the user is touching the display within a known (or pre-defined) ROI and not outside of it, or vice versa; in another embodiment, tactile feedback may be output as the user traces the border of the ROI and the controller may continue to provide the tactile feedback through the display as long as the user does not deviate from the border; in yet another embodiment, tactile feedback may be provided in different patterns (continuous, rapid pulse, slow pulse, strong vibration, weak vibration, etc.) depending on the intensity, or other image parameter values, of the pixel(s) beneath the user's finger, glove, stylus etc; for instance, a continuous vibration may be provided at a tissue boundary, whereas a series of pulses corresponding to gray scale, brightness or opacity may be output as the user drags their finger across regions devoid of borders; and tactile feedback output may also be modified based on the analytical tool being used within a region of an image being touched by the user, as discussed further below, and See also at least paragraphs[0011], [0017]-[0018], [0022]-[0023], [0036]-[0039], [0052], [0055]-[0057], [0059], [0066], and [0075] of Bjaerum (i.e., Bjaerum teaches a user or controller defines or automatically positions respectively a region of interest, around a feature of interest identified from information, on a displayed image generated from acquired ultrasound data, and even snaps the region of interest into a desired/known location on the displayed image wherein the controller also adjusts tactile feedback to the user based on the region within the displayed image being touch by the user)); but does not expressly teach a saliency map; having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency.  
However, Kim I teaches a saliency map (FIGS. 1A-1B, and 5-6, paragraph[0037] of Kim I teaches according to an embodiment, the processor 120 may identify at least one static interval to apply a dynamic effect in a video file that can be played back; for example, the processor 120 may analyze a similarity between a series of image frames (video frames) included in the video file; for example, the processor 120 may compare property values between the image frames to analyze the similarity between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to a reference value, as the static interval; for example, the processor 120 may extract a Region Of Interest (ROI) from a saliency map of at least one image frame included in the static interval; the processor 120 may set the ROI of the image frame as a main region for applying the dynamic effect; for example, the processor 120 may create the saliency map of the image frame using a deep learning scheme (e.g., a Convolutional Neural Network (CNN), or the like, but is not limited thereto); for example, the processor 120 may set at least part of the at least one image frame included in the video file as the main region; the processor 120 may analyze a similarity of the main region between the series of image frames; for example, the processor 120 may compare at least one of a center coordinate, size, and location of the main region between the image frames to analyze the similarly of the main region between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to the reference value, as the static interval; and for example, the processor 120 may set a main interval based on face information or focus information detected from the image frame, and See also at least paragraphs[0055], and [0104]-[0105] of Kim I (i.e., Kim I teaches a processor that creates a saliency map and extracts a region of interest, that includes a detected object, from the saliency map of at least one image frame (i.e., video frame)); but the combination of Bjaerum and Kim I still do not expressly teach having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency.
However, Yoganandan teaches having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency (FIGS. 1A-1B, and 5-6, paragraph[0097] of Yoganandan teaches in some cases, the application may vary the haptic characteristics in various ways (such as intensity, duration, and pattern) to signal different types of positions of interest, priority levels of the positions, or proximity in time or space of the positions of interest; for example, the intensity of driving the haptic motor 1205 may be low (indicating a low priority position of interest or view count) or high (indicating a high priority position of interest or view count); while one haptic motor 1205 is shown here, the electronic device 300 could be configured to contain a plurality of haptic motors 1205; the plurality of vibrations may indicate direction (such as left, right, up, and down) or rotation (such as clockwise or counterclockwise); and in this way, a user may be notified using various vibrations in the electronic device 300, instead of needing to look away from the display device 200 at the heat map 705 for interesting positions of activity, and See also at least paragraphs[0096], and [0098]-[0099] of Yoganandan (i.e., Yoganandan teaches an application running on an electronic device can vary haptic characteristics of a haptic motor of the electronic device such as by intensity, duration, and even pattern)).
Furthermore, Bjaerum, Kim I, and Yoganandan are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device that generates a suitable haptic effect.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Bjaerum based on Kim I and Yoganandan by determining, based on a saliency map of the video frame, the region of interest in the video frame; and in response to determining that the region of the touchscreen overlaps with the region of interest, generating a haptic response having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency.  One reason for the modification as taught by Kim I is suitably apply a dynamic effect to a picture in an electronic device (ABSTRACT and paragraphs[0002], [0006], [0037]-[0040], [0063], and [0174]-[0175] of Kim I).  Another reason for the modification as taught by Yoganandan is have an electronic device that provides a feedback alert when a user of the electronic device aligns with a direction of desirable content (paragraph[0096] of Yoganandan).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to all respective dependent claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 3, Bjaerum, Kim I, and Yoganandan teach the method of Claim 1, further comprising: detecting an object of interest in the video frame; and generating the saliency map such that the region of interest comprises the object of interest (FIGS. 1A-1B, and 5-6, paragraph[0037] of Kim I teaches according to an embodiment, the processor 120 may identify at least one static interval to apply a dynamic effect in a video file that can be played back; for example, the processor 120 may analyze a similarity between a series of image frames (video frames) included in the video file; for example, the processor 120 may compare property values between the image frames to analyze the similarity between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to a reference value, as the static interval; for example, the processor 120 may extract a Region Of Interest (ROI) from a saliency map of at least one image frame included in the static interval; the processor 120 may set the ROI of the image frame as a main region for applying the dynamic effect; for example, the processor 120 may create the saliency map of the image frame using a deep learning scheme (e.g., a Convolutional Neural Network (CNN), or the like, but is not limited thereto); for example, the processor 120 may set at least part of the at least one image frame included in the video file as the main region; the processor 120 may analyze a similarity of the main region between the series of image frames; for example, the processor 120 may compare at least one of a center coordinate, size, and location of the main region between the image frames to analyze the similarly of the main region between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to the reference value, as the static interval; and for example, the processor 120 may set a main interval based on face information or focus information detected from the image frame, and See also at least paragraphs[0055], and [0104]-[0105] of Kim I (i.e., Kim I teaches a processor that creates a saliency map and extracts a region of interest, that includes a detected object, from the saliency map of at least one image frame (i.e., video frame)).
Regarding claim 8, Bjaerum teaches an apparatus comprising: a touchscreen configured to display a video comprising a video frame (100, 118 FIGS. 1-3, paragraph[0046] of Bjaerum teaches at 304, the method includes generating an ultrasound image from the acquired ultrasound data; for example, the signal data acquired during the method at 302 is then processed and analyzed by the system controller (e.g., such as controller 116 shown in FIG. 1) in order to produce an ultrasound image; the system controller may include an image-processing module that receives the signal data (e.g., image data) acquired at 302 and processes the received image data; for example, the image-processing module may process the ultrasound signals to generate slices or frames of ultrasound information (e.g., ultrasound images) for displaying to the operator; in one example, generating the image may include determining an intensity value for each pixel of a display screen (e.g., touch-sensitive display 118 shown in FIGS. 1-2) based on the received image data (e.g., 2D or 3D ultrasound data); and as such, the ultrasound images may be two-dimensional (2D) or three-dimensional (3D) depending on the mode of ultrasound being used (e.g., color-flow, acoustic radiation force imaging (ARFI), B-mode, A-mode, M-mode, spectral Doppler, acoustic streaming, tissue Doppler module, C-scan, and elastography), and See also at least paragraphs[0015]-[0016], [0044]-[0045], [0047], and [0056] of Bjaerum (i.e., Bjaerum teaches an system and method for displaying a generated ultrasound image or video on a touch-sensitive display)); and 
a hardware processor communicatively coupled to the touchscreen, the hardware processor configured to (FIGS. 1-3, paragraphs[0013] and [0044] of Kim I (i.e., Kim teaches a processor having a system controller that includes a plurality of modules for controlling operation of the system)): 
determine, based on; of the video frame, a region of interest in the video frame; detect a touch on a region of the touchscreen while the video frame is displayed; and in response to determining that the region of the touchscreen overlaps with the region of interest, generate a haptic response (FIGS. 1-4, paragraph[0065] of Bjaerum teaches as yet another example, adjusting the tactile feedback may include, at 414, adjusting the tactile feedback based on the region within the displayed ultrasound image being touched by the user; as explained previously, a region of interest (ROI) or sample volume may be defined for a displayed image; for example, a user may manually position the ROI or sample volume on the displayed image, or the controller of the imaging system may automatically position or know the desired ROI or sample volume based on user inputs and/or stored image data of the scanned tissue; thus, the ROI or sample volume for the displayed image may be known by the controller; in one embodiment, tactile feedback may be output via the display when the user is touching the display within a known (or pre-defined) ROI and not outside of it, or vice versa; in another embodiment, tactile feedback may be output as the user traces the border of the ROI and the controller may continue to provide the tactile feedback through the display as long as the user does not deviate from the border; in yet another embodiment, tactile feedback may be provided in different patterns (continuous, rapid pulse, slow pulse, strong vibration, weak vibration, etc.) depending on the intensity, or other image parameter values, of the pixel(s) beneath the user's finger, glove, stylus etc; for instance, a continuous vibration may be provided at a tissue boundary, whereas a series of pulses corresponding to gray scale, brightness or opacity may be output as the user drags their finger across regions devoid of borders; and tactile feedback output may also be modified based on the analytical tool being used within a region of an image being touched by the user, as discussed further below, and See also at least paragraphs[0011], [0017]-[0018], [0022]-[0023], [0036]-[0039], [0052], [0055]-[0057], [0059], [0066], and [0075] of Bjaerum (i.e., Bjaerum teaches a user or controller defines or automatically positions respectively a region of interest, around a feature of interest identified from information, on a displayed image generated from acquired ultrasound data, and even snaps the region of interest into a desired/known location on the displayed image wherein the controller also adjusts tactile feedback to the user based on the region within the displayed image being touch by the user)); but does not expressly teach a saliency map; having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency.  
However, Kim I teaches a saliency map (FIGS. 1A-1B, and 5-6, paragraph[0037] of Kim I teaches according to an embodiment, the processor 120 may identify at least one static interval to apply a dynamic effect in a video file that can be played back; for example, the processor 120 may analyze a similarity between a series of image frames (video frames) included in the video file; for example, the processor 120 may compare property values between the image frames to analyze the similarity between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to a reference value, as the static interval; for example, the processor 120 may extract a Region Of Interest (ROI) from a saliency map of at least one image frame included in the static interval; the processor 120 may set the ROI of the image frame as a main region for applying the dynamic effect; for example, the processor 120 may create the saliency map of the image frame using a deep learning scheme (e.g., a Convolutional Neural Network (CNN), or the like, but is not limited thereto); for example, the processor 120 may set at least part of the at least one image frame included in the video file as the main region; the processor 120 may analyze a similarity of the main region between the series of image frames; for example, the processor 120 may compare at least one of a center coordinate, size, and location of the main region between the image frames to analyze the similarly of the main region between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to the reference value, as the static interval; and for example, the processor 120 may set a main interval based on face information or focus information detected from the image frame, and See also at least paragraphs[0055], and [0104]-[0105] of Kim I (i.e., Kim I teaches a processor that creates a saliency map and extracts a region of interest, that includes a detected object, from the saliency map of at least one image frame (i.e., video frame)); but the combination of Bjaerum and Kim I still do not expressly teach having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency.
However, Yoganandan teaches having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency (FIGS. 1A-1B, and 5-6, paragraph[0097] of Yoganandan teaches in some cases, the application may vary the haptic characteristics in various ways (such as intensity, duration, and pattern) to signal different types of positions of interest, priority levels of the positions, or proximity in time or space of the positions of interest; for example, the intensity of driving the haptic motor 1205 may be low (indicating a low priority position of interest or view count) or high (indicating a high priority position of interest or view count); while one haptic motor 1205 is shown here, the electronic device 300 could be configured to contain a plurality of haptic motors 1205; the plurality of vibrations may indicate direction (such as left, right, up, and down) or rotation (such as clockwise or counterclockwise); and in this way, a user may be notified using various vibrations in the electronic device 300, instead of needing to look away from the display device 200 at the heat map 705 for interesting positions of activity, and See also at least paragraphs[0096], and [0098]-[0099] of Yoganandan (i.e., Yoganandan teaches an application running on an electronic device can vary haptic characteristics of a haptic motor of the electronic device such as by intensity, duration, and even pattern)).
Furthermore, Bjaerum, Kim I, and Yoganandan are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device that generates a suitable haptic effect.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Bjaerum based on Kim I and Yoganandan by determine, based on a saliency map of the video frame, the region of interest in the video frame; and in response to determining that the region of the touchscreen overlaps with the region of interest, generating a haptic response having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency.  One reason for the modification as taught by Kim I is suitably apply a dynamic effect to a picture in an electronic device (ABSTRACT and paragraphs[0002], [0006], [0037]-[0040], [0063], and [0174]-[0175] of Kim I).  Another reason for the modification as taught by Yoganandan is have an electronic device that provides a feedback alert when a user of the electronic device aligns with a direction of desirable content (paragraph[0096] of Yoganandan).  The same motivation and rationale to combine for claim 8 mentioned above, in light of corresponding statement of grounds of rejection, applies to all respective dependent claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 10, Bjaerum, Kim I, and Yoganandan teach the apparatus of Claim 8, wherein the hardware processor is further configured to: detect an object of interest in the video frame; and generate the saliency map such that the region of interest comprises the object of interest (FIGS. 1A-1B, and 5-6, paragraph[0037] of Kim I teaches according to an embodiment, the processor 120 may identify at least one static interval to apply a dynamic effect in a video file that can be played back; for example, the processor 120 may analyze a similarity between a series of image frames (video frames) included in the video file; for example, the processor 120 may compare property values between the image frames to analyze the similarity between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to a reference value, as the static interval; for example, the processor 120 may extract a Region Of Interest (ROI) from a saliency map of at least one image frame included in the static interval; the processor 120 may set the ROI of the image frame as a main region for applying the dynamic effect; for example, the processor 120 may create the saliency map of the image frame using a deep learning scheme (e.g., a Convolutional Neural Network (CNN), or the like, but is not limited thereto); for example, the processor 120 may set at least part of the at least one image frame included in the video file as the main region; the processor 120 may analyze a similarity of the main region between the series of image frames; for example, the processor 120 may compare at least one of a center coordinate, size, and location of the main region between the image frames to analyze the similarly of the main region between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to the reference value, as the static interval; and for example, the processor 120 may set a main interval based on face information or focus information detected from the image frame, and See also at least paragraphs[0013], [0044], [0055], and [0104]-[0105] of Kim I (i.e., Kim I teaches a processor that creates a saliency map and extracts a region of interest, that includes a detected object, from the saliency map of at least one image frame (i.e., video frame)).
Regarding claim 15, Bjaerum teaches a system comprising: a server configured to communicate a video comprising a video frame; and a computing device comprising: a touchscreen configured to display the video from the server (100, 118 FIGS. 1-3, paragraph[0046] of Bjaerum teaches at 304, the method includes generating an ultrasound image from the acquired ultrasound data; for example, the signal data acquired during the method at 302 is then processed and analyzed by the system controller (e.g., such as controller 116 shown in FIG. 1) in order to produce an ultrasound image; the system controller may include an image-processing module that receives the signal data (e.g., image data) acquired at 302 and processes the received image data; for example, the image-processing module may process the ultrasound signals to generate slices or frames of ultrasound information (e.g., ultrasound images) for displaying to the operator; in one example, generating the image may include determining an intensity value for each pixel of a display screen (e.g., touch-sensitive display 118 shown in FIGS. 1-2) based on the received image data (e.g., 2D or 3D ultrasound data); and as such, the ultrasound images may be two-dimensional (2D) or three-dimensional (3D) depending on the mode of ultrasound being used (e.g., color-flow, acoustic radiation force imaging (ARFI), B-mode, A-mode, M-mode, spectral Doppler, acoustic streaming, tissue Doppler module, C-scan, and elastography), and See also at least paragraphs[0012], [0015]-[0017], [0044]-[0045], and [0047] and [0056] of Bjaerum (i.e., Bjaerum teaches an system and method for displaying a generated ultrasound image or video, from an image-recognition module operated in a data server, on a touch-sensitive display of a computer)); and 
a hardware processor communicatively coupled to the touchscreen, the hardware processor configured to (FIGS. 1-3, paragraphs[0013] and [0044] of Kim I (i.e., Kim teaches a processor having a system controller that includes a plurality of modules for controlling operation of the system)): 
determine, based on; of the video frame, a region of interest in the video frame; detect a touch on a region of the touchscreen while the video frame is displayed; and in response to determining that the region of the touchscreen overlaps with the region of interest, generate a haptic response (FIGS. 1-4, paragraph[0065] of Bjaerum teaches as yet another example, adjusting the tactile feedback may include, at 414, adjusting the tactile feedback based on the region within the displayed ultrasound image being touched by the user; as explained previously, a region of interest (ROI) or sample volume may be defined for a displayed image; for example, a user may manually position the ROI or sample volume on the displayed image, or the controller of the imaging system may automatically position or know the desired ROI or sample volume based on user inputs and/or stored image data of the scanned tissue; thus, the ROI or sample volume for the displayed image may be known by the controller; in one embodiment, tactile feedback may be output via the display when the user is touching the display within a known (or pre-defined) ROI and not outside of it, or vice versa; in another embodiment, tactile feedback may be output as the user traces the border of the ROI and the controller may continue to provide the tactile feedback through the display as long as the user does not deviate from the border; in yet another embodiment, tactile feedback may be provided in different patterns (continuous, rapid pulse, slow pulse, strong vibration, weak vibration, etc.) depending on the intensity, or other image parameter values, of the pixel(s) beneath the user's finger, glove, stylus etc; for instance, a continuous vibration may be provided at a tissue boundary, whereas a series of pulses corresponding to gray scale, brightness or opacity may be output as the user drags their finger across regions devoid of borders; and tactile feedback output may also be modified based on the analytical tool being used within a region of an image being touched by the user, as discussed further below, and See also at least paragraphs[0011], [0017]-[0018], [0022]-[0023], [0036]-[0039], [0052], [0055]-[0057], [0059], [0066], and [0075] of Bjaerum (i.e., Bjaerum teaches a user or controller defines or automatically positions respectively a region of interest, around a feature of interest identified from information, on a displayed image generated from acquired ultrasound data, and even snaps the region of interest into a desired/known location on the displayed image wherein the controller also adjusts tactile feedback to the user based on the region within the displayed image being touch by the user)); but does not expressly teach a saliency map; having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency.  
However, Kim I teaches a saliency map (FIGS. 1A-1B, and 5-6, paragraph[0037] of Kim I teaches according to an embodiment, the processor 120 may identify at least one static interval to apply a dynamic effect in a video file that can be played back; for example, the processor 120 may analyze a similarity between a series of image frames (video frames) included in the video file; for example, the processor 120 may compare property values between the image frames to analyze the similarity between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to a reference value, as the static interval; for example, the processor 120 may extract a Region Of Interest (ROI) from a saliency map of at least one image frame included in the static interval; the processor 120 may set the ROI of the image frame as a main region for applying the dynamic effect; for example, the processor 120 may create the saliency map of the image frame using a deep learning scheme (e.g., a Convolutional Neural Network (CNN), or the like, but is not limited thereto); for example, the processor 120 may set at least part of the at least one image frame included in the video file as the main region; the processor 120 may analyze a similarity of the main region between the series of image frames; for example, the processor 120 may compare at least one of a center coordinate, size, and location of the main region between the image frames to analyze the similarly of the main region between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to the reference value, as the static interval; and for example, the processor 120 may set a main interval based on face information or focus information detected from the image frame, and See also at least paragraphs[0055], and [0104]-[0105] of Kim I (i.e., Kim I teaches a processor that creates a saliency map and extracts a region of interest, that includes a detected object, from the saliency map of at least one image frame (i.e., video frame)); but the combination of Bjaerum and Kim I still do not expressly teach having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency.
However, Yoganandan teaches having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency (FIGS. 1A-1B, and 5-6, paragraph[0097] of Yoganandan teaches in some cases, the application may vary the haptic characteristics in various ways (such as intensity, duration, and pattern) to signal different types of positions of interest, priority levels of the positions, or proximity in time or space of the positions of interest; for example, the intensity of driving the haptic motor 1205 may be low (indicating a low priority position of interest or view count) or high (indicating a high priority position of interest or view count); while one haptic motor 1205 is shown here, the electronic device 300 could be configured to contain a plurality of haptic motors 1205; the plurality of vibrations may indicate direction (such as left, right, up, and down) or rotation (such as clockwise or counterclockwise); and in this way, a user may be notified using various vibrations in the electronic device 300, instead of needing to look away from the display device 200 at the heat map 705 for interesting positions of activity, and See also at least paragraphs[0096], and [0098]-[0099] of Yoganandan (i.e., Yoganandan teaches an application running on an electronic device can vary haptic characteristics of a haptic motor of the electronic device such as by intensity, duration, and even pattern)).
Furthermore, Bjaerum, Kim I, and Yoganandan are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device that generates a suitable haptic effect.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Bjaerum based on Kim I and Yoganandan by determine, based on a saliency map of the video frame, the region of interest in the video frame; and in response to determining that the region of the touchscreen overlaps with the region of interest, generating a haptic response having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency.  One reason for the modification as taught by Kim I is suitably apply a dynamic effect to a picture in an electronic device (ABSTRACT and paragraphs[0002], [0006], [0037]-[0040], [0063], and [0174]-[0175] of Kim I).  Another reason for the modification as taught by Yoganandan is have an electronic device that provides a feedback alert when a user of the electronic device aligns with a direction of desirable content (paragraph[0096] of Yoganandan).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum, in view of Kim I, Yoganandan, and Park et al., U.S. Patent Application Publication 2014/0168124 A1 (hereinafter Park I).
Regarding claim 2, Bjaerum, Kim I, and Yoganandan teach the method of claim 1, but do not expressly teach wherein the haptic response is generated using an actuator or a speaker.
However, Park I teaches wherein the haptic response is generated using an actuator or a speaker (164 FIGS. 1 and 5, paragraph[0056] of Park I teaches the vibration motor 164 converts electrical signals into mechanical vibrations under control of the controller 110; for example, the vibration motor 164 operates, if the mobile terminal 100 receives a voice call from another device (not shown) in a vibration mode; one or multiple vibration motors 164 may be mounted in the housing of the mobile terminal 100; and to provide haptic feedback in the mobile terminal 100, the vibration motor 164 operates in response to the user's touch action on the touch screen 190 and/or the continuous movement of a touch (or a drag action) on the touch screen 190, and See also at least paragraphs[0043]-[0055], [0057]-[0058], and [0079] of Park I (i.e., Park I teaches a motor that operates in response to a user’s touch action on a touch screen of mobile terminal)).
Furthermore, Bjaerum, Kim I, Yoganandan, and Park I are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device that generates a suitable haptic effect.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Bjaerum based on Kim I, Yoganandan, and Park I by determining, based on a saliency map of the video frame, the region of interest in the video frame.  One reason for the modification as taught by Kim I is suitably apply a dynamic effect to a picture in an electronic device (ABSTRACT and paragraphs[0002], [0006], [0037]-[0040], [0063], and [0174]-[0175] of Kim I).  Another reason for the modification as taught by Yoganandan is have an electronic device that provides a feedback alert when a user of the electronic device aligns with a direction of desirable content (paragraph[0096] of Yoganandan).  Still another reason for the modification as taught by Park I is suitably control haptic feedback of an input tool for a mobile terminal (ABSTRACT and paragraph[0003] of Park I).  The same motivation and rationale to combine for claim 2 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 9, Bjaerum, Kim I, and Yoganandan teach the apparatus of Claim 8, further comprising; at least one of an actuator or a speaker, (298, 282 FIGS. 1A-2, and 5-6, paragraphs[0046], [0064], and [0075]-[0076] of Kim I teaches (i.e., Kim I teaches a motor and a speaker)); but do not expressly teach wherein the haptic response is generated using the at least one of the actuator or the speaker.  
However, Park I teaches wherein the haptic response is generated using the at least one of the actuator or the speaker (FIGS. 1 and 5, paragraph[0056] of Park I teaches the vibration motor 164 converts electrical signals into mechanical vibrations under control of the controller 110; for example, the vibration motor 164 operates, if the mobile terminal 100 receives a voice call from another device (not shown) in a vibration mode; one or multiple vibration motors 164 may be mounted in the housing of the mobile terminal 100; and to provide haptic feedback in the mobile terminal 100, the vibration motor 164 operates in response to the user's touch action on the touch screen 190 and/or the continuous movement of a touch (or a drag action) on the touch screen 190, and See also at least paragraphs[0043]-[0055], [0057]-[0058], and [0079] of Park I (i.e., Park I teaches a motor that operates in response to a user’s touch action on a touch screen of mobile terminal)).
Regarding claim 16, Bjaerum, Kim I, and Yoganandan teach the system of Claim 15, wherein the computing device further comprises at least one of an actuator or a speaker, (298, 282 FIGS. 1A-2, and 5-6, paragraphs[0046], [0064], and [0075]-[0076] of Kim I teaches (i.e., Kim I teaches a motor and a speaker)); but do not expressly teach wherein the haptic response is generated using the at least one of the actuator or the speaker.
However, Park I teaches wherein the haptic response is generated using the at least one of the actuator or the speaker (FIGS. 1 and 5, paragraph[0056] of Park I teaches the vibration motor 164 converts electrical signals into mechanical vibrations under control of the controller 110; for example, the vibration motor 164 operates, if the mobile terminal 100 receives a voice call from another device (not shown) in a vibration mode; one or multiple vibration motors 164 may be mounted in the housing of the mobile terminal 100; and to provide haptic feedback in the mobile terminal 100, the vibration motor 164 operates in response to the user's touch action on the touch screen 190 and/or the continuous movement of a touch (or a drag action) on the touch screen 190, and See also at least paragraphs[0043]-[0055], [0057]-[0058], and [0079] of Park I (i.e., Park I teaches a motor that operates in response to a user’s touch action on a touch screen of mobile terminal)).
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum, in view of Kim I, Yoganandan, and Schuckle et al., U.S. Patent Application Publication 2014/0071117 A1 (hereinafter Schuckle).
Regarding claim 4, Bjaerum, Kim I, and Yoganandan teach the method of Claim 1, further comprising; but do not expressly teach varying the intensity or the frequency based on one or more of a size of an object in the region of interest, a curvature of the object, or a depth of the object in the video frame.  
However, Schuckle teaches varying the intensity or the frequency based on one or more of a size of an object in the region of interest, a curvature of the object, or a depth of the object in the video frame (FIGS. 3 and 6, paragraph[0059] of Schuckle teaches referring now to FIG. 6, the method 600 begins at start block and proceeds to block 602 which indicates the haptic subsystem detecting a contact and/or presence of a screen interface stylus across the display screen while an image is being presented on the screen; the method further includes the haptic subsystem: retrieving a corresponding friction map from the haptic friction buffer coupled between the GPU and the haptic subsystem and which temporarily holds friction maps generated by the GPU (block 604); and applying the indicated haptic response (e.g., a vibration to represent edges and surfaces of objects) for the object surface visually located/presented below the image interface tool that is at a higher depth dimension than the background plane of the display image or has a different texture relative to a smooth image surface (block 606); accordingly, the information handling system comprises: a haptic subsystem for generating a haptic response within at least one of the information handling system and the display screen, utilizing haptic response mechanisms associated with the display device and/or other tactile output peripherals; and a haptic friction buffer separate from a display frame buffer; the method 600 further includes changing, via the haptic subsystem, a level of haptic response/feedback (e.g., an intensity of the vibration) based on a relative depth dimension of each point of an object over which the image interface tool passes (block 608); accordingly, a higher object on a z-plane triggers greater feedback (e.g., vibration) intensity than a lower object on the z-plane, and objects that appear closer in the display image are provided with a higher level of resistance to a detected contact or presence of the image interface tool at that location of the display screen; and the method then ends at the end block, and See also at least paragraph[0041] of Schuckle (i.e., Schuckle teaches system an method for changing a level of haptic response/feedback (i.e., intensity of a vibration) based on a relative depth dimension of each point of an object over which an image interface tool passes)).
Furthermore, Bjaerum, Kim I, Yoganandan, and Schuckle are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device that generates a suitable haptic effect.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Bjaerum based on Kim I, Yoganandan, and Schuckle by varying the intensity or the frequency based on one or more of a size of an object in the region of interest, a curvature of the object, or a depth of the object in the video frame.  One reason for the modification as taught by Kim I is suitably apply a dynamic effect to a picture in an electronic device (ABSTRACT and paragraphs[0002], [0006], [0037]-[0040], [0063], and [0174]-[0175] of Kim I).  Another reason for the modification as taught by Yoganandan is have an electronic device that provides a feedback alert when a user of the electronic device aligns with a direction of desirable content (paragraph[0096] of Yoganandan).  Still reason for the modification as taught by Schuckle to provide sensations of surface texture and depth and/or height dimensions associated with a three dimensional (3D) display image presented on a touch screen display (ABSTRACT and paragraph[0006] of Schuckle).  The same motivation and rationale to combine for claim 4 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 11, Bjaerum, Kim I, and Yoganandan teach the apparatus of Claim 8, but do not expressly teach wherein the hardware processor is further configured to vary the intensity or the frequency based on one or more of a size of an object in the region of interest, a curvature of the object, or a depth of the object in the video frame.  
However, Schuckle teaches wherein the hardware processor is further configured to vary the intensity or the frequency based on one or more of a size of an object in the region of interest, a curvature of the object, or a depth of the object in the video frame (FIGS. 3 and 6, paragraph[0059] of Schuckle teaches referring now to FIG. 6, the method 600 begins at start block and proceeds to block 602 which indicates the haptic subsystem detecting a contact and/or presence of a screen interface stylus across the display screen while an image is being presented on the screen; the method further includes the haptic subsystem: retrieving a corresponding friction map from the haptic friction buffer coupled between the GPU and the haptic subsystem and which temporarily holds friction maps generated by the GPU (block 604); and applying the indicated haptic response (e.g., a vibration to represent edges and surfaces of objects) for the object surface visually located/presented below the image interface tool that is at a higher depth dimension than the background plane of the display image or has a different texture relative to a smooth image surface (block 606); accordingly, the information handling system comprises: a haptic subsystem for generating a haptic response within at least one of the information handling system and the display screen, utilizing haptic response mechanisms associated with the display device and/or other tactile output peripherals; and a haptic friction buffer separate from a display frame buffer; the method 600 further includes changing, via the haptic subsystem, a level of haptic response/feedback (e.g., an intensity of the vibration) based on a relative depth dimension of each point of an object over which the image interface tool passes (block 608); accordingly, a higher object on a z-plane triggers greater feedback (e.g., vibration) intensity than a lower object on the z-plane, and objects that appear closer in the display image are provided with a higher level of resistance to a detected contact or presence of the image interface tool at that location of the display screen; and the method then ends at the end block, and See also at least paragraph[0041] of Schuckle (i.e., Schuckle teaches system an method for changing a level of haptic response/feedback (i.e., intensity of a vibration) based on a relative depth dimension of each point of an object over which an image interface tool passes)).
Regarding claim 17, Bjaerum, Kim I, and Yoganandan teach the system of Claim 15, but do not expressly teach wherein the hardware processor is further configured to vary the intensity or the frequency of the haptic response based on one or more of a size of 23ATTORNEY DOCKET NO.: DISN/0456US (116194)DISNEY REF. NO.: 20-DIS-118-STUDIO-US-UTLan object in the region of interest, a curvature of the object, or a depth of the object in the video frame.
However, Schuckle teaches wherein the hardware processor is further configured to vary the intensity or the frequency of the haptic response based on one or more of a size of 23ATTORNEY DOCKET NO.: DISN/0456US (116194)DISNEY REF. NO.: 20-DIS-118-STUDIO-US-UTLan object in the region of interest, a curvature of the object, or a depth of the object in the video frame (FIGS. 3 and 6, paragraph[0059] of Schuckle teaches referring now to FIG. 6, the method 600 begins at start block and proceeds to block 602 which indicates the haptic subsystem detecting a contact and/or presence of a screen interface stylus across the display screen while an image is being presented on the screen; the method further includes the haptic subsystem: retrieving a corresponding friction map from the haptic friction buffer coupled between the GPU and the haptic subsystem and which temporarily holds friction maps generated by the GPU (block 604); and applying the indicated haptic response (e.g., a vibration to represent edges and surfaces of objects) for the object surface visually located/presented below the image interface tool that is at a higher depth dimension than the background plane of the display image or has a different texture relative to a smooth image surface (block 606); accordingly, the information handling system comprises: a haptic subsystem for generating a haptic response within at least one of the information handling system and the display screen, utilizing haptic response mechanisms associated with the display device and/or other tactile output peripherals; and a haptic friction buffer separate from a display frame buffer; the method 600 further includes changing, via the haptic subsystem, a level of haptic response/feedback (e.g., an intensity of the vibration) based on a relative depth dimension of each point of an object over which the image interface tool passes (block 608); accordingly, a higher object on a z-plane triggers greater feedback (e.g., vibration) intensity than a lower object on the z-plane, and objects that appear closer in the display image are provided with a higher level of resistance to a detected contact or presence of the image interface tool at that location of the display screen; and the method then ends at the end block, and See also at least paragraph[0041] of Schuckle (i.e., Schuckle teaches system an method for changing a level of haptic response/feedback (i.e., intensity of a vibration) based on a relative depth dimension of each point of an object over which an image interface tool passes)).
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum, in view of Kim I, and Jin et al., U.S. Patent Application Publication 2015/0280836 A1 (hereinafter Jin).
Regarding claim 6, Bjaerum, Kim I, and Yoganandan teach the method of Claim 1, further comprising; but do not expressly teach generating an audio response (282 FIGS. 1A-2, and 5-6, paragraphs[0046], [0064]-[0065], and [0075] of Kim I teaches (i.e., Kim I teaches the processor for controlling a speaker to output sound information)); but do not expressly teach in response to determining that the region of the touchscreen overlaps with the region of interest.
However, Jin teaches in response to determining that the region of the touchscreen overlaps with the region of interest (FIGS. 2 and 11, paragraph[0049] of Jin teaches according to aspects of one or more exemplary embodiments, there is provided a mobile device including: a touch-screen; a speaker; and a controller configured to determine information of interest based on a touch input received by the touch-screen, to generate a sound signal in a format to be recognized by another device, the sound signal corresponding to the determined information of interest, and to control the speaker to output the generated sound signal, and See also at least paragraphs[0090]-[0091], and [0095]-[0098] of Jin (i.e., Jin teaches generating a sound signal corresponding to information of interest determined based on a touch input)).
Furthermore, Bjaerum, Kim I, Yoganandan, and Jin are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device that generates a suitable haptic effect.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Bjaerum based on Kim I and Jin by generating the audio response in response to determining that the region of the touchscreen overlaps with the region of interest.  One reason for the modification as taught by Kim I is suitably apply a dynamic effect to a picture in an electronic device (ABSTRACT and paragraphs[0002], [0006], [0037]-[0040], [0063], and [0174]-[0175] of Kim I).  Another reason for the modification as taught by Yoganandan is have an electronic device that provides a feedback alert when a user of the electronic device aligns with a direction of desirable content (paragraph[0096] of Yoganandan).  Still another reason for the modification as taught by Jin to determine information of interest based on a first input to an information-providing device, and generating a sound signal having object information that included information to identify the information of interest  (ABSTRACT and paragraph[0011] of Jin).  The same motivation and rationale to combine for claim 6 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 13, Bjaerum, Kim I, and Yoganandan teach the apparatus of Claim 8, further comprising a speaker, wherein the hardware processor is further configured to generate an audio response, using the speaker, (282 FIGS. 1A-2, and 5-6, paragraphs[0046], [0064]-[0065], and [0075] of Kim I teaches (i.e., Kim I teaches the processor for controlling a speaker to output sound information)); but do not expressly teach in response to determining that the region of the touchscreen overlaps with the region of interest.  
However, Jin teaches in response to determining that the region of the touchscreen overlaps with the region of interest (FIGS. 2 and 11, paragraph[0049] of Jin teaches according to aspects of one or more exemplary embodiments, there is provided a mobile device including: a touch-screen; a speaker; and a controller configured to determine information of interest based on a touch input received by the touch-screen, to generate a sound signal in a format to be recognized by another device, the sound signal corresponding to the determined information of interest, and to control the speaker to output the generated sound signal, and See also at least paragraphs[0090]-[0091], and [0095]-[0098] of Jin (i.e., Jin teaches generating a sound signal corresponding to information of interest determined based on a touch input)).
Regarding claim 19, Bjaerum, Kim I, and Yoganandan teach the system of Claim 15, wherein the computing device further comprises a speaker, and wherein the hardware processor is further configured to generate an audio response, using the speaker, (282 FIGS. 1A-2, and 5-6, paragraphs[0046], [0064]-[0065], and [0075] of Kim I teaches (i.e., Kim I teaches the processor for controlling a speaker to output sound information)); but do not expressly teach in response to determining that the region of the touchscreen overlaps with the region of the interest.  
However, Jin teaches in response to determining that the region of the touchscreen overlaps with the region of the interest (FIGS. 2 and 11, paragraph[0049] of Jin teaches according to aspects of one or more exemplary embodiments, there is provided a mobile device including: a touch-screen; a speaker; and a controller configured to determine information of interest based on a touch input received by the touch-screen, to generate a sound signal in a format to be recognized by another device, the sound signal corresponding to the determined information of interest, and to control the speaker to output the generated sound signal, and See also at least paragraphs[0090]-[0091], and [0095]-[0098] of Jin (i.e., Jin teaches generating a sound signal corresponding to information of interest determined based on a touch input)).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum, in view of Kim I, Yoganandan, and Dearman, U.S. Patent Application Publication 2012/0216126 A1 (hereinafter Dearman).
Regarding claim 7, Bjaerum, Kim I, and Yoganandan teach the method of Claim 1, but do not expressly teach wherein the haptic response is generated by communicating an electric signal through a layer of the touchscreen.
However, Dearman teaches wherein the haptic response is generated by communicating an electric signal through a layer of the touchscreen (FIG. 1, paragraph[0044] of Dearman teaches the input device 150 may comprise, for example, a touch panel 152, a (digital) pen sensor 154, a key 156, or an ultrasonic input device 158; the touch panel 152 may be configured recognize a touch input, for example, by using at least one of an electrostatic type, a pressure-sensitive type, and/or an ultrasonic type; in addition, the touch panel 152 may further comprise a control circuit; and the touch panel 152 may further be configured to provide the user with a tactile reaction via a tactile layer and/or provide the user with a tactile sensation via one or more electrical signals).
Furthermore, Bjaerum, Kim I, Yoganandan, and Dearman are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device that generates a suitable haptic effect.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Bjaerum based on Kim I, Yoganandan, and Dearman wherein the haptic response is generated by communicating an electric signal through a layer of the touchscreen.  One reason for the modification as taught by Kim I is suitably apply a dynamic effect to a picture in an electronic device (ABSTRACT and paragraphs[0002], [0006], [0037]-[0040], [0063], and [0174]-[0175] of Kim I).  Another reason for the modification as taught by Yoganandan is have an electronic device that provides a feedback alert when a user of the electronic device aligns with a direction of desirable content (paragraph[0096] of Yoganandan).  Still another reason for the modification as taught by Dearman to provide a user with a suitable tactile reaction and sensation via touch panel with a tactile layer (paragraph[0044] of Dearman).  The same motivation and rationale to combine for claim 7 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 14, Bjaerum, Kim I, and Yoganandan teach the apparatus of Claim 8, but do not expressly teach wherein the haptic response is generated by communicating an electric signal through the touchscreen.  
However, Dearman teaches wherein the haptic response is generated by communicating an electric signal through the touchscreen (FIG. 1, paragraph[0044] of Dearman teaches the input device 150 may comprise, for example, a touch panel 152, a (digital) pen sensor 154, a key 156, or an ultrasonic input device 158; the touch panel 152 may be configured recognize a touch input, for example, by using at least one of an electrostatic type, a pressure-sensitive type, and/or an ultrasonic type; in addition, the touch panel 152 may further comprise a control circuit; and the touch panel 152 may further be configured to provide the user with a tactile reaction via a tactile layer and/or provide the user with a tactile sensation via one or more electrical signals).
Regarding claim 20, Bjaerum, Kim I, and Yoganandan teach the system of Claim 15, but do not expressly teach wherein the haptic response is generated by communicating an electric signal through the touchscreen.
However, Dearman teaches wherein the haptic response is generated by communicating an electric signal through the touchscreen (FIG. 1, paragraph[0044] of Dearman teaches the input device 150 may comprise, for example, a touch panel 152, a (digital) pen sensor 154, a key 156, or an ultrasonic input device 158; the touch panel 152 may be configured recognize a touch input, for example, by using at least one of an electrostatic type, a pressure-sensitive type, and/or an ultrasonic type; in addition, the touch panel 152 may further comprise a control circuit; and the touch panel 152 may further be configured to provide the user with a tactile reaction via a tactile layer and/or provide the user with a tactile sensation via one or more electrical signals).

Potentially Allowable Subject Matter
Claims 5, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 5, 12, and 18 the prior art references of record do not teach the combination of all element limitations as presently claimed.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that the prior art of record do not teach or suggest the following: “in response to determining that the region of the touchscreen overlaps with the region of interest, generating a haptic response a saliency map; having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency”.
Examiner respectfully disagrees.  Specifically, in regard to arguments ‘A’ summarized above at least paragraph[0065] of Bjaerum teaches as yet another example, adjusting the tactile feedback may include, at 414, adjusting the tactile feedback based on the region within the displayed ultrasound image being touched by the user; as explained previously, a region of interest (ROI) or sample volume may be defined for a displayed image; for example, a user may manually position the ROI or sample volume on the displayed image, or the controller of the imaging system may automatically position or know the desired ROI or sample volume based on user inputs and/or stored image data of the scanned tissue; thus, the ROI or sample volume for the displayed image may be known by the controller; in one embodiment, tactile feedback may be output via the display when the user is touching the display within a known (or pre-defined) ROI and not outside of it, or vice versa; in another embodiment, tactile feedback may be output as the user traces the border of the ROI and the controller may continue to provide the tactile feedback through the display as long as the user does not deviate from the border; in yet another embodiment, tactile feedback may be provided in different patterns (continuous, rapid pulse, slow pulse, strong vibration, weak vibration, etc.) depending on the intensity, or other image parameter values, of the pixel(s) beneath the user's finger, glove, stylus etc; for instance, a continuous vibration may be provided at a tissue boundary, whereas a series of pulses corresponding to gray scale, brightness or opacity may be output as the user drags their finger across regions devoid of borders; and tactile feedback output may also be modified based on the analytical tool being used within a region of an image being touched by the user, as discussed further below, and See also at least paragraphs[0011], [0017]-[0018], [0022]-[0023], [0036]-[0039], [0052], [0055]-[0057], [0059], [0066], and [0075] of Bjaerum.
Thus, Bjaerum teaches a user or controller defines or automatically positions respectively a region of interest, around a feature of interest identified from information, on a displayed image generated from acquired ultrasound data, and even snaps the region of interest into a desired/known location on the displayed image wherein the controller also adjusts tactile feedback to the user based on the region within the displayed image being touch by the user.
In addition, paragraph[0037] of Kim I teaches according to an embodiment, the processor 120 may identify at least one static interval to apply a dynamic effect in a video file that can be played back; for example, the processor 120 may analyze a similarity between a series of image frames (video frames) included in the video file; for example, the processor 120 may compare property values between the image frames to analyze the similarity between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to a reference value, as the static interval; for example, the processor 120 may extract a Region Of Interest (ROI) from a saliency map of at least one image frame included in the static interval; the processor 120 may set the ROI of the image frame as a main region for applying the dynamic effect; for example, the processor 120 may create the saliency map of the image frame using a deep learning scheme (e.g., a Convolutional Neural Network (CNN), or the like, but is not limited thereto); for example, the processor 120 may set at least part of the at least one image frame included in the video file as the main region; the processor 120 may analyze a similarity of the main region between the series of image frames; for example, the processor 120 may compare at least one of a center coordinate, size, and location of the main region between the image frames to analyze the similarly of the main region between the image frames; the processor 120 may set the series of image frames, of which the similarity between the image frames is greater than or equal to the reference value, as the static interval; and for example, the processor 120 may set a main interval based on face information or focus information detected from the image frame, and See also at least paragraphs[0055], and [0104]-[0105] of Kim I.
Thus, Kim I teaches a processor that creates a saliency map and extracts a region of interest, that includes a detected object, from the saliency map of at least one image frame (i.e., video frame).
Still in addition paragraph[0097] of Yoganandan teaches in some cases, the application may vary the haptic characteristics in various ways (such as intensity, duration, and pattern) to signal different types of positions of interest, priority levels of the positions, or proximity in time or space of the positions of interest; for example, the intensity of driving the haptic motor 1205 may be low (indicating a low priority position of interest or view count) or high (indicating a high priority position of interest or view count); while one haptic motor 1205 is shown here, the electronic device 300 could be configured to contain a plurality of haptic motors 1205; the plurality of vibrations may indicate direction (such as left, right, up, and down) or rotation (such as clockwise or counterclockwise); and in this way, a user may be notified using various vibrations in the electronic device 300, instead of needing to look away from the display device 200 at the heat map 705 for interesting positions of activity, and See also at least paragraphs[0096], and [0098]-[0099] of Yoganandan.
Thus, Yoganandan teaches an application, which is running on an electronic device, can vary haptic characteristics of a haptic motor of the electronic device such as by intensity, duration, and even pattern.
Furthermore, as mentioned above, Bjaerum, Kim I, and Yoganandan are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device that generates a suitable haptic effect.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Bjaerum based on Kim I and Yoganandan by determining, based on a saliency map of the video frame, the region of interest in the video frame; and in response to determining that the region of the touchscreen overlaps with the region of interest, generating a haptic response having an aspect that is determined based on the saliency map, wherein the aspect comprises at least one of an intensity or a frequency.  One reason for the modification as taught by Kim I is suitably apply a dynamic effect to a picture in an electronic device (ABSTRACT and paragraphs[0002], [0006], [0037]-[0040], [0063], and [0174]-[0175] of Kim I).  Another reason for the modification as taught by Yoganandan is have an electronic device that provides a feedback alert when a user of the electronic device aligns with a direction of desirable content (paragraph[0096] of Yoganandan).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to all respective dependent claims mentioned in the corresponding statement of grounds of rejection.
Also, in regard to independent claim 1 Applicant submitted that similar arguments apply to independent claims 8 and 15 and respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A’, summarized above, also applies to independent claims 8 and 15 and respective dependent claims.



















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621